Judgment unanimously reversed on the law and a new trial granted, without costs of this appeal to any party. Memorandum: A prima facie case was made out in favor of plaintiffs and dismissal of the complaint was improper. Upon the retrial of this action, the Trial Judge should be very careful to instruct the jury that the court was not responsible for the inordinate delay but that the delay should not in any way impair the rights of any party to the action. (Appeal from judgment of Erie Trial Term dismissing the complaints at the close of